Upon consideration of the petition filed by Defendant on the 22nd day of March 2004 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 24th day of June 2004."
Upon consideration of the petition filed by Defendant on the 22nd day of March 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
 *561 "Dismissed by order of the Court in conference, this the 24th day of June 2004."